Citation Nr: 1705232	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disorder on the shins.

2.  Entitlement to initial ratings in excess of 10 percent prior to October 5, 2011, and in excess of 50 percent thereafter for a service-connected psychiatric disability, to include dysthymic disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971, including service in the Republic of Vietnam, for which he received a Bronze Star and Combat Medical Badge.

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, denied service connection for a skin condition on the shins and for PTSD, and granted service connection specifically for a dysthymic disorder and assigned a 10 percent rating, effective October 28, 2009.

In June 2016, the RO increased the initial rating for the Veteran's service-connected dysthymic disorder to 50 percent from October 6, 2011, to May 9, 2016; and granted service connection for PTSD, assigning a 50 percent rating from May 10, 2016.  The issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran initially filed separate claims of entitlement to service connection for mental health conditions, specifically a dysthymic disorder and PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims ("Court") clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, although the Veteran filed and the RO developed them as two separate issues, the issues are now combined into a single issue, as reflected on the title page.

In December 2016, the RO granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective October 6, 2011.  As of this date, this issue has been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision.  Accordingly, the Board finds that this issue is no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2014).  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Regarding entitlement to a TDIU prior to October 6, 2011, the Board notes that a TDIU rating is part of an increased rating claim when such issue is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in this case, the Board's decision herein does not change the Veteran's disability rating for PTSD or his combined ratings prior to October 6, 2011.  As such, he does not meet the schedular criteria prior to October 6, 2011.  Furthermore, he reported that he worked as a truck driver until May 26, 2011.  Therefore, the Board finds that the issue of a TDIU prior to October 6, 2011, has not been raised by the record and will thus not be further discussed.

The Veteran testified before the undersigned Veterans Law Judge at an August 2016 Travel Board hearing, and a transcript of this hearing is of record.  The record was left open for 60 days in order to allow the Veteran to obtain additional evidence.

The Board notes that evidence, specifically updated VA treatment records and an August 2016 VA examination, was subsequently associated with the claims file after issuance of the June 2016 Supplemental Statement of the Case without RO review.  However, the Veteran provided a waiver in January 2017 and requested that the Board consider the newly submitted evidence in the first instance.



FINDINGS OF FACT

1.  The Veteran's skin disorder on the shins did not manifest to a compensable degree within one year of service separation, and was not caused by service, to include an in-service motor vehicle accident.

2.  Prior to October 6, 2011, the Veteran's service-connected psychiatric disability was most appropriately characterized by occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

3.  From October 6, 2011, to March 15, 2016, the Veteran's service-connected psychiatric disability was most appropriately characterized by occupational and social impairment with reduced reliability and productivity.

4.  From March 16, 2016, the Veteran's service-connected psychiatric disability is most appropriately characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder on the shins have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  Prior to October 6, 2011, the criteria for an initial rating in excess of 10 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9433 (2016).

3.  From October 6, 2011, to March 15, 2016, the criteria for an initial rating in excess of 50 percent for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9433 (2016).

4.  From March 16, 2016, the criteria for an initial rating in excess of 70 percent, but no higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a letter on November 9, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.

Also, the Veteran was provided a VA skin examination in May 2016.  He was also given VA psychological examinations in January 2010, November 2011, May 2016, and August 2016.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2016 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature, etiology, and/or severity of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from the Colorado Division of Veterans Affairs.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, such as scleroderma to include eczema or dermatitis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a), 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic disease" in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, VA has established a presumption of herbicide agent exposure applicable to Veterans who served in Republic of Vietnam during the Vietnam War.  Specifically, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld the VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring proof of some duty or visitation onshore in Vietnam.

Certain diseases are deemed associated with herbicide agent exposure under VA law and shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The disorder at issue here is not included on this list of diseases associated with herbicide agent exposure.  See 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e) do not apply in this case.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran testified at his August 2016 hearing that he continued to break out in an itchy rash right below the knee to the top of the ankle, for which he received ongoing treatment.

Service treatment records in June 1968 reflect that the Veteran denied any skin disease and was found to have a normal clinical evaluation for skin at his enlistment examination.  See VBMS, 12/7/09 STR, p. 23-25.  In February 1970, he was involved in a motor vehicle accident, which resulted in severe frostbite to his toes.  See VBMS, 8/17/12 STR, p. 1.  A November 1970 physical examination was normal.  See 12/7/09 STR at 20.  At his February 1971 separation examination, he was found to have a normal clinical evaluation of the skin.  See id. at 7.

VA treatment records from March 2010 to June 2012 reflect a rash on the Veteran's arms and legs with dry eczematic patches on his lower extremities, scabbed lesion on his right shin, and dry and scabbed lesions on the left shin.  He was diagnosed with dermatitis/eczema.  His dermatitis/eczema remains on the active problem list as recently as September 2015.  See Virtual VA, 10/16/15 CAPRI, p. 2, 81-82, 88, 90, 106-07.

A May 2016 VA examination report indicates review of the Veteran's claims file and medical records, recounts his history, and recites his complaints.  The Veteran reported that he developed a pruritic thickened and reddened patch of skin to his anterior shins 40 years ago.  Objective examination revealed eczema on the Veteran's anterior shins with several patches of erythemic thickened skin with excoriations and flaking.  The VA examiner noted a diagnosis of eczema as of 2014, and opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He discussed that the service treatment records did not reflect any treatments, complaints, or diagnoses of any skin condition during active duty service.  Additionally, he explained that the Veteran was diagnosed and treated for eczema of his anterior shins, which had various causes such as dry irritable skin, a gene variation, immune system dysfunction, and bacteria.  However, he stated that eczema was not related to the Veteran's cold weather injury suffered in February 1970.

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin disorder on the shins.

As an initial matter, the record substantiates a current diagnosis of a skin disorder, specifically dermatitis/eczema, as of March 2010.  This diagnosis was made 39 years after separation from service.  As such, the chronic disease presumption does not apply as the Veteran's skin disorder on the shins did not manifest within a year from separation from active duty service.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Furthermore, there is no evidence of chronicity of symptomatology during service or of continuity of symptomatology after separation as the first evidence of a skin disorder was in March 2010.  See 38 C.F.R. § 3.303(b).  The Board notes that the Veteran reported symptoms of a skin disorder on his shins 40 years prior to his May 2016 VA examination, which means he began exhibiting such symptoms in 1976, five years after separation from service.  Although the Veteran may have had persistent symptoms since diagnosis of his skin disorder, the evidence of record does not demonstrate any chronicity of symptomatology during active duty service or continuity of symptomatology since separation.

As noted above, service connection on the basis of presumed herbicide agent exposure must be denied as dermatitis or eczema is not in the list of diseases deemed associated with such exposure under VA law.  However, the Veteran can still show that he was actually exposed to herbicide agents and that a disorder resulting in disability or death was in fact causally linked to this exposure.  See Combee v. Brown, 5 Vet. App. 248 (1993).  In this case, although the Veteran had service in the Republic of Vietnam, he does not contend that his skin disorder is caused by any such herbicide agent exposure, nor does the evidence even indicate any such herbicide agent exposure.

Furthermore, the evidence of record does not reflect that the Veteran's skin disorder on the shins was incurred in service.  The Veteran reported an onset of his skin disorder five years after separation from service, rather than during active duty service.  Additionally, service treatment records are silent as to any treatment, diagnosis, or complaint of a skin disorder, and in-service examination reports did not reflect any skin problems.  Furthermore, the May 2016 VA examiner opined that the Veteran's skin disorder was less likely than not incurred in or caused by active duty service.  He also specifically referred to the February 1970 motor vehicle accident, which resulted in frostbite of the toes, and stated that the Veteran's resulting cold weather injury was not related to his current skin disorder.  As such, the Board finds that there is no in-service incurrence or cause regarding the Veteran's current skin disorder on the shins.

Therefore, the evidence weighs against a finding that the Veteran's skin disorder on the shins is related to active duty service in any way.  Accordingly, service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

III.  Initial Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

The Veteran's psychiatric disability is currently evaluated as 10 percent disabling, effective October 28, 2009; and as 50 percent disabling, effective October 6, 2011, under 38 C.F.R. § 4.130, Diagnostic Code 9433 and then under Diagnostic Code 9411.  These Diagnostic Codes are governed by a General Rating Formula for Mental Disorders, which provides for the following rating criteria:

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) or no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

A GAF score of 61 to 70 indicates some mild symptomatology or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that the severity of his psychiatric disability warrants a rating of 70 percent.  In May 2016, he stated that he had trouble sleeping, had daily thoughts of suicide, thought of Vietnam often, got along well with his son, did not have any close friends, and tried to participate in the Veterans of Foreign Wars (VFW).  See VBMS, 5/24/16 Correspondence.  At his August 2016 hearing, he stated that his depression was worse when he was around people, he isolated himself, and had trouble sleeping at night.

A January 2010 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran stated that he was married, never took any kind of psychiatric medication, had no difficulties at work, and enjoyed playing cards at the local VFW twice a week.  He reported some hyperarousal and re-experiencing of a few stressful events; some limited avoidance behaviors; frequent waking in the middle of the night; frequent, almost daily thoughts about Vietnam; depression; avoidance of crowds; and a history of some suicidal thoughts over the years, which came and went.  He denied recurring nightmares, panic attacks, pervasive sense of fear, temper problems, and auditory and visual hallucinations.  Upon examination, he was found to have goal-directed thoughts, a dysphoric mood, restricted affect, and excellent memory and concentration levels; he was polite, cooperative, and soft-spoken.  The examiner found that the Veteran was able to maintain personal hygiene and exhibited no inappropriate behavior, that his thought processes and communication were not significantly impaired, and that his social functioning was only mildly impaired.  He diagnosed the Veteran with dysthymic disorder with occupational and social impairment with mild symptoms, which may decrease work efficiency or the ability to perform occupational tasks only during periods of significant stress.  The examiner also noted that the Veteran did not require continuous medication at that time.

VA treatment records from March 2010 to September 2011 reflect reports of depression, difficulty concentrating, nervousness, irritability, sleep disturbances, and episodes of suicidal ideation.  The Veteran reported a little bit of repeating disturbing memories and dreams of his military experiences; re-experiencing; hypervigilance; and startle response.  He also reported moderate levels of difficulty concentrating and avoidance.  Additionally, he stated that he experienced quite a bit of loss of interest in activities he used to enjoy, feeling distant or cut off from others, feeling emotionally numb, and irritability.  He was found to be able to communicate well and comprehend direction; alert and oriented to person, place, and time; and cooperative.  He also had neat appearance; intact memory; appropriate mood, feeling, and affect; good judgment; and appropriate, clear, and smoothly enunciated speech.  He denied irritability or aggression with little or no provocation, anxiety, apathy or lack of spontaneity, speech difficulty, changes in personality, and slowed thinking.  See 10/16/15 CAPRI at 105-07.  See also VBMS, 4/6/16 VA Treatment Records, p. 29; 12/16/11 VA Treatment Records, p. 3, 4.

On October 6, 2011, the Veteran's examination was within normal limits, and he reported no suicidal ideation.  However, he reported feeling overwhelmed and unable to cope.  Subsequently, he reported symptoms of intrusive thoughts, unresolved grief, and hopelessness.  See 12/16/11 VA Treatment Records at 5, 8.

A November 2011 VA examination report indicates review of the Veteran's claims file, recounts his history, and recites his complaints.  The Veteran described a conflictual marriage, a close relationship with his children, having a few friends, and a desire to be more involved with VFW where he went weekly.  He was found to have symptoms of depressed mood; suicidal ideation; low energy; sleep disturbance; feeling worthless, helpless, and hopeless; intrusive thoughts; and irritable much of the time.  Upon examination, the examiner found that the Veteran was neatly groomed, appropriately dressed, and oriented.  She also stated that the Veteran had a depressed mood, tearful affect, and episodic suicidal ideation.  She found that he had unremarkable speech rate and tone, and thought content and progression; no hallucinations or delusions; normal memory, attention, abstract reasoning, and concentration; and good language, insight, and judgment.  She then opined that the Veteran had occupational and social impairment with reduced reliability and productivity, specifically noting a significant increase in symptoms since the previous examination as he now experienced chronic suicidal ideation several times a week, had increased depression symptoms due to unemployment, was irritable much of the time, and had more emotional lability than in the past.

VA treatment records from January 2012 to September 2015 reflect a "short fuse" and feelings of being overwhelmed; very passive thoughts of suicide; depression; difficulty concentrating; nervousness; sleep disturbances; intact memory; clear communication; appropriate dress, behavior, mood, and feeling; and clear and smoothly enunciated speech.  The Veteran reported that he recently began walking and hiking, played in a weekly poker game, helped his son and friend get involved with new hobbies, tried to make himself more available to others and take opportunities to be more social, and was enjoying racing his car.  See VBMS, 11/13/15 VA Treatment Records, p. 15, 26, 30-31, 33-34.  See also 10/16/15 CAPRI at 88-89, 91.

In March 16, 2016, the Veteran reported an increase in symptoms with anger and rage through difficult times that turned to sadness and fatigue, low energy, hopelessness and helplessness, and anxiety.  He not only had daily suicidal thoughts but had also considered ways in which he could execute such thoughts.  See VBMS, 5/24/16 VA Treatment Records, p. 2, 10-11.

A May 2016 VA examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner stated that the Veteran had begun treatment again earlier this year upon becoming "sufficiently distressed," had family stresses, felt down or despondent most of the time, and had recurrent daily suicidal ideation.  He also noted that the Veteran was no longer involved with VFW due to mismanagement issues at VFW and had not worked since 2010.  The examiner found the Veteran to have depressed mood, chronic sleep impairment, and disturbances of motivation and mood, with no effect on his ability to maintain activities of daily living, continuous symptoms, no inappropriate behavior, and no impairment of thought processes and communication.  The examiner also stated that the Veteran's employment was impacted due to his psychological issues.

VA treatment records from August 2016 reflect difficulty getting along with others, depression, constant suicidal thoughts, and sleep disturbance with vivid dreams.  See VBMS, 8/18/16 VA Treatment Records, p. 3-5.

An August 2016 VA examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Specifically, the examiner found that the Veteran had been fired from his last job for "blowing up and cussing" at his supervisor; could not understand, remember, or carry out complex or detailed instructions in a normal work environment; could not interact appropriately with supervisors or co-workers due to PTSD; and could not understand, remember, and follow-through with simple, repetitive work assignments.  He found the Veteran to have a daily depressed mood; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and suicidal ideation.  The Veteran reported that he had not played cards with friends for a long time, went hunting alone once a year, did not fish anymore or go out with friends, rode his motorcycle less, and did not socialize with VFW anymore.

Based on a careful review of all of the evidence, the Board finds that initial ratings for the Veteran's psychiatric disability in excess of 10 percent prior to October 6, 2011; and in excess of 50 percent from October 6, 2011, to March 15, 2016, are not warranted.  However, the Board finds that an increase in disability rating to 70 percent, but no higher, from March 16, 2016, is warranted for his psychiatric disability.

Prior to October 6, 2011, the Board finds that the Veteran's psychiatric disability is more appropriately characterized as a whole by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, as the symptoms during this period, as described in detail in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating of 30 percent rating, which requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

During this period, the Veteran exhibited symptoms such as some hyperarousal, re-experiencing of traumatic events, and limited avoidance, along with a history of suicidal ideation that came and went.  Although the Veteran reported depression, frequently waking in the middle of the night, and "a little bit of" disturbing memories and dreams, he had no difficulties at work and still enjoyed social activities at the local VFW regularly.  In fact, the January 2010 VA examiner opined that he had occupational and social impairment with mild symptoms, which may decrease work efficiency or the ability to perform occupational tasks only during periods of significant stress.  Additionally, the Veteran did not require continuous medication during this time, and in fact reported that he never took any kind of psychiatric medication.  Furthermore, he did not report any anxiety and specifically denied panic attacks.  He also was found to have excellent memory and concentration levels.  Although VA treatment records from March 2010 to September 2011 reflect reports of a loss of interest in activities and detachment from others, there is no indication that this loss of interest was of a severity that caused occupational or social impairment.  Therefore, although the Veteran exhibited some symptoms listed in the criteria for a 30 percent rating, based on the overall level of occupational and social impairment, the Board finds that the Veteran's psychiatric disability during this period most closely approximates the criteria for a 10 percent rating.

On October 6, 2011, the Veteran reported feeling overwhelmed and unable to cope.  As such, the RO used this date as the effective date for a 50 percent disability rating for his service-connected psychiatric disability.  In addition, the Board finds that the symptoms from October 6, 2011, to March 15, 2016, as described in detail in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating of 70 percent rating, which requires occupational and social impairment with deficiencies in most areas.  There is no indication that his speech was ever intermittently illogical, obscure, or irrelevant.  Rather, he was found to have unremarkable speech rate and tone, and clear and smoothly enunciated speech.  He also reported depressed mood and nervousness, but there is no indication that it was near-continuous such that it affected his ability to function independently.  Additionally, he stated that he was irritable much of the time, but did not indicate that he experienced unprovoked irritability with periods of violence.  He was also consistently found to be neatly groomed and appropriately dressed.  Moreover, the Veteran continued to have a close relationship with his children and a few friends, and played in a weekly poker game.  He also recently began hiking and walking, helped his son and his friend get involved with new hobbies, attempted to be more social, and expressed a desire to be more involved with VFW.  Furthermore, although the November 2011 VA examiner noted a significant increase in symptoms, she opined that he had occupational and social impairment with reduced reliability and productivity.  The Board acknowledges that the Veteran experienced suicidal ideation, which is part of the criteria for a 70 percent disability rating.  However, the Board finds that the overall severity of the Veteran's symptoms and the level of occupational and social impairment more closely approximates the level of impairment and symptoms warranting a 50 percent rating.

As of March 16, 2016, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's psychiatric disability is more appropriately characterized as a whole by occupational and social impairment with deficiencies in most areas, and thus more closely approximate a disability rating of 70 percent, but no higher.  The Veteran reported that he felt "down" or despondent most of the time and depressed daily, and stated at his August 2016 hearing that he felt more depressed around people and thus isolated himself.  Moreover, he no longer played cards or went fishing with friends, rode his motorcycle less often, only went hunting alone once a year, and no longer socialized with anyone from VFW.

However, the symptoms during this period, as described in the factual background above, did not manifest in the frequency, severity, or duration for the next higher rating under the schedular criteria for a total disability rating, which requires total occupational and social impairment.  The Veteran was not found to exhibit, nor did he self-report, symptoms commensurate with those listed in the rating criteria for a total rating, such as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  To the contrary, the evidence reflects no inappropriate behavior, no impairment of thought processes and communication, and no effect on the Veteran's ability to maintain activities of daily living.  Although the Veteran had daily recurrent suicidal ideation, there is no indication of any actual attempts or danger to others.  Additionally, although the August 2016 VA examiner noted mild memory loss, such as forgetting names, directions, or recent events, there is no evidence that the Veteran's memory loss was so severe that he forgot names of close relatives, his own occupation, or his own name.  Moreover, neither the May 2016 VA examiner nor the August 2016 VA examiner found that the Veteran exhibited total occupational and social impairment.  Rather, the May 2016 VA examiner opined that the Veteran exhibited occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation; and the August 2016 VA examiner opined that the Veteran had occupational and social impairment with deficiencies with deficiencies in most areas.

The Board notes that the Veteran believes that his psychiatric disability warrants a 70 percent rating.  However, although the evidence of record reflects and the Board finds that the Veteran has occupational and social impairment with deficiencies in most areas as of March 16, 2016, the evidence does not demonstrate such disability prior to this date.  Despite the Veteran's testimony at his August 2016 hearing that he had depression that worsened when around others, had trouble sleeping, and isolated himself, his overall symptoms are not of the frequency, severity, or nature to impair his social and occupational functioning such that it warrants a 70 percent rating prior to March 16, 2016.

Accordingly, in view of these factors, the Board finds that the Veteran's service-connected psychiatric disability does not warrant initial ratings higher than 10 percent prior to October 6, 2011; and higher than 50 percent from October 6, 2011, to March 15, 2016.  However, a rating of 70 percent, but no higher, is warranted as of March 16, 2016.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

The Board has considered whether the Veteran's psychiatric disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected psychiatric disability, which are recited in detail above, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disability is more severe than is reflected by the assigned ratings.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

Entitlement to service connection for a skin disorder on the shins is denied.

Entitlement to an initial rating in excess of 10 percent prior to October 6, 2011, for a service-connected psychiatric disability is denied.

Entitlement to an initial rating in excess of 50 percent from October 6, 2011, to March 15, 2016, for a service-connected psychiatric disability is denied.

Entitlement to an initial rating of 70 percent, but no higher, as of March 16, 2016, for a service-connected psychiatric disability is granted.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


